DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon (WO 2017/167932 A1).
Regarding claim 1, Fallon discloses an atomizing device of an electronic cigarette (1, 100, 300, ), the atomizing device comprising: a nozzle cover (11, 311); and a main body (3) comprising a first part (305), a second part (9, 7, 309, 307, or 400), and a third part (402a, 402e, 402e’, 412, or 507, 508), wherein the first part is covered by the nozzle cover, the second part (400) is configured to be inserted into a power supply device or components(19 or 319)  of the electronic cigarette, and the third part is exposed outside when the main body is inserted into the power supply device, wherein the third part is further provided with at least one buckle part (see figs. 8-14).
Regarding claim 12, Fallon discloses an electronic cigarette comprising: a power supply device (319); and an atomizing device that includes:

a nozzle cover (11, 311); and a main body (3) comprising a first part (305), a second part (7, 9, 307, 309), and a third part (402a, 402e 402e’ 412, or 507, 508) wherein the first part is covered by the nozzle cover, the second part is configured to be inserted into a power supply device of the electronic cigarette, and the third part is exposed outside when the main is inserted into the power supply device, wherein the third part is further provided with at least one buckle part (see figs. 8-14).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (WO 2017/167932 A1).
Fallon discloses the aforementioned limitations, but fails to disclose the shape and the arrangement of the power supply device and the limited block. It would have been obvious matter of design choice to have the power supply device and the limited block with a certain shape and being arranged in a certain fashion and such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). It also has been held that rearranging 
                                          Conclusion              Claims 2-5, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                03/10/2022